Robinson, J.
In this ease defendant appeals from an order overruling a general demurrer to the complaint. The complaint is that in June, 1916, the plaintiff and the defendant made a written contract for the construction of a barn; also, a written contract for the construction of a house, and some three modifying oral contracts. It avers the plaintiff duly performed all the conditions of the contract, and was about to complete the same when prevented by the defendant. Then it states the cost of labor and material necessary to complete the contract, and the written contracts were copied into and made a part of the complaint.
In a word, the plaintiff says to defendant: Here are the written contracts you made with me, and here are the oral modifications. I have done as I agreed, only so far as you have prevented me. I have incurred all the cost of completing your job, except a small specified amount for labor and material. I want my pay.
The plaintiff adopted the lazy method of pleading the written contracts by giving a copy of the same, but it may have been done so as to make it impossible to put in a sham or evasive answer. Most assuredly the form of pleading adopted leaves no room for misconstruction, cavil, or evasion. No person can read the complaint and fail to know just what it means. It says to defendant: We made the contracts; the work is done, except so far as you prevented it. Please pay up $937.70, with interest. Order affirmed.